DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2020, has been entered.
	Pursuant to a pre-examination amendment, claims 1-22 are pending in the application.  The applicant has cancelled claim 23.  The applicant has amended claims 1, 3, 5, 6, 9, 10, 12, 14, 16, 18, 19, 21, and 22.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,593,164 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. US 10,593,164 B2 disclose, teach, and suggest all the limitations of claims 1-23 of the instant application. 

5.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,861,294 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. US 10,861,294 B2 disclose, teach, and suggest all the limitations of claims 1-23 of the instant application.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In particular, claim 1, as amended, recites, in relevant part:
receiving, by a monitoring station, definitions of associations of a plurality of electronic monitors to a first worker, where the plurality of electronic monitors are carried by the first worker in a work environment, and the monitoring station is a computer system; …

interpreting information from the first electronic monitor based upon information from one or more electronic monitors associated with a second worker; and

based on the interpretation of the information from the first electronic monitor and based upon information from the second electronic monitor and the interpretation of the information from the first electronic monitor based upon information from one or more electronic monitors associated with the second worker, determining a safety status of the first worker.

The specification does not include a written description of the above-quoted limitations.

	Claims 2-15, 21, and 22 are rejected for the same reasons as claim 1 because claims 2-15, 21, and 22 depend from claim 1.
	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claim 18, as amended, recites, in relevant part:
receiving, by a monitoring station, definitions of associations of a plurality of electronic monitors to a first worker; …

interpreting, by the monitoring station, the information from certain monitors of the plurality of electronic monitors based upon information from one or more electronic monitors associated with a second worker, wherein the plurality of electronic monitors comprises at least one of a bio-harness, a self-location device, a gyroscope, or an accelerometer; and

based on the interpretation of information from certain monitors of the plurality of electronic monitors based upon information from one or more electronic monitors associated with the second worker, determining a safety status of the first worker.

The specification does not include a written description of the above-quoted limitations.

	Claims 19 and 20 are rejected for the same reasons as claim 18 because claims 19 and 20 depend from claim 18.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0029241 A1) in view of Dashevsky et al. (US 10,561,863 Bl). 
Regarding claim 16, Miller discloses: 
a method of monitoring worker safety ([0066], [0079], [0080]; FIG. 5), comprising:

receiving definitions of associations of a plurality of electronic monitors to a first worker ([0042], [0048], [0066], [0067]);

storing the definitions of associations of the plurality of electronic monitors to the first worker in a data store ([0067], [0074]; FIG. 3A:  320; FIG. 4A:  322, 420);

receiving information from certain monitors of the plurality of electronic monitors via a wireless communication link ([0042], [0066], [0077]);

interpreting information from a first electronic monitor of the plurality of electronic monitors based upon information from a second electronic monitor of the plurality of electronic monitors ([0052], [0054], [0055], [0059]; FIG. 5),

wherein the first electronic monitor is one of a bio-harness, a self-location device, a gyroscope, or an accelerometer ([0041], [0048], [0049]; FIG. 2A:  210 (“Inertial Sensors”));

interpreting information from the first electronic monitor based upon information from one or more electronic monitors associated with a second monitor ([0052], [0054], [0055], [0059]; FIG. 5); and

	Miller does not explicitly disclose:

based on the interpretation of the information from the first electronic monitor based upon information from the second electronic monitor and the interpretation of the information from the first electronic monitor based upon information from one or more electronic monitors associated with the second monitor, determining a safety status of the first worker.

	Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with for example low-oxygen and contaminated air environments (col. 13, lines 42-55), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the method of Miller because that would have enabled the method, in event of an identified or predicted dangerous condition, to send out a warning or alert to send help to the worker.
Regarding claim 17, Miller discloses that interpreting information from a first electronic monitor of the plurality of electronic monitors based upon information from a second electronic monitor of the plurality of electronic monitors is performed by a monitoring station.  ([0041], [0048], [0054], [0060]; FIG. 1:  112; FIG. 2A:  112)

Allowable Subject Matter
10.	Claims 1 and 18 are objected to as being rejected under Section 112, but would be allowable if not rejected under Section 112.
	Claims 2-15, 21, and 22 are objected to for the same reasons as claim 1 because claims 2-15, 21, and 22 depend from claim 1.
Claims 19 and 20 are objected to for the same reasons as claim 18 because claims 19 and 20 depend from claim 18.




Conclusion 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689